Citation Nr: 1108120	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  10-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-operative right inguinal hernia. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1975 to September 1976. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

On his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before a Veterans Law Judge.  A videoconference hearing was subsequently scheduled for him in January 2011.  However, in a January 2011 correspondence, the Veteran indicated that he was withdrawing his request.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702(e) (2010).  


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2010).

In a January 2011 correspondence, the Veteran indicated that he was withdrawing the issue of an increased rating for post-operative right inguinal hernia. 

Because the Veteran has clearly indicated his wish to withdrawal the appeal, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2010).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review this appeal and it is therefore dismissed.


ORDER

The appeal is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


